Citation Nr: 1119330	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-31 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's current tinnitus is related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for tinnitus.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Analysis

The Veteran claims service connection for bilateral tinnitus.  Specifically, he claims in an April 2007 statement that his tinnitus is a result of exposure to loud noises, to include activities at the rifle range and use of hand grenades during active duty.  He additionally contends that he could not sleep during service due to his tinnitus, which continues to the present time.

In a VA treatment record dated June 2007, the Veteran reported a long history of almost constant bilateral tinnitus.

As above, the Veteran has reported military noise exposure that is deemed to be consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  As such, noise exposure is conceded here.  The remaining question is whether current tinnitus is related to such exposure.

In this case, the Veteran has reported a continuity of tinnitus symptoms.  As tinnitus is capable of lay observation, such reported his constitutes competent evidence in support of the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994).   Moreover, he is found to be credible concerning such statements.  

The foregoing evidence demonstrates a current finding of tinnitus.  Coupled with the Veteran's credible statements concerning in-service noise exposure and continuous symptoms since that time, an allowance is in order here.  


ORDER

Entitlement to service connection for bilateral tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

The Veteran also claims service connection for bilateral hearing loss, based on his in-service noise exposure as described above.  

The service treatment records include a November 1969 induction examination that contains an audiogram showing some clinical hearing loss at the 4000 and 6000 hertz levels.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Unfortunately, there is no record of an audiogram at separation, but only a whisper test indicating hearing at 15/15 bilaterally.

The Veteran's post-service treatment records indicate hearing loss from at least the mid-1980s.  More specifically, a February 1991 medical examination indicates the Veteran had a right ear hearing loss for at least the previous 8 years.

Additionally, a June 2007 audiology consult indicates that the Veteran currently has bilateral hearing loss consistent with VA standards.  See 38 C.F.R. § 3.385.  

The Veteran has credibly testified to in-service noise exposure and he has current hearing loss. Thus, he should be afforded a VA examination to obtain an opinion to determine if his current hearing loss is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also notes that a February 1991 release of examination results indicates that the Veteran had applied for benefits from the Social Security Administration (SSA).  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, any disability determination by the SSA, as well as any records used in reaching such determination, must be requested.

Finally, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

2.  Obtain and associate with the claims file relevant VA treatment records from November 2007 onward.

3.  Upon completion of the above to the extent possible, schedule the Veteran for a VA audiologic examination to determine the nature of his bilateral hearing loss and to obtain an opinion as to whether such is related to service.  The claims file should be provided to and reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should offer an opinion as to whether there is a 50 percent or better probability that the Veteran's current bilateral hearing loss is related to active duty.  The examiner should provide the rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

4.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the veteran should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


